Name: Commission Regulation (EEC) No 2097/90 of 23 July 1990 on the issue of import licences on 30 July 1990 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 90 Official Journal of the European Communities No L 191 /7 COMMISSION REGULATION (EEC) No 2097/90 of 23 July 1990 on the issue of import licences on 30 July 1990 for sheepmeat and goatmeat products originating in certain non-member countries applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 3653/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ( l), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector, as from 1986 (2), as last amended by Regulation (EEC) No 3939/87 (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (4), as last amended by Regulation (EEC) No 1 645/89 (*), laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the third quarter of 1990 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85, such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence HAS ADOPTED THIS REGULATION : Article 1 Member States shall, on 30 July 1990, issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 July 1990 subject to the following conditions : (a) for products falling within CN codes 0204 10 00, 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 11 , 0204 50 13 , 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39, the quantities applied for, originating in other non ­ member countries, shall be reduced by 37,500 % ; (b) for . products falling within CN codes 0204 30 00, 0204 41 00, 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79, the quantities applied for originating :  in Chile, shall be reduced by 94,444 %,  in other non-member countries, shall be granted in full ; (c) for products falling within CN codes 0104 10 90 and 0104 20 90, the quantities applied for, originating in other non-member countries, shall be reduced by 97,578 %. Article 2 This Regulation shall enter into force on 30 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989 , p. 1 . (2) OJ No L 348 , 24. 12 . 1985, p. 2. ¥) OJ No L 373, 31 . 12. 1987, p. 1 . (4) OJ No L 348 , 24. 12. 1985, p. 21 . ¥) OJ No L 162, 13 . 6. 1989, p. 21 .